ORDER

RANDY GRANT PIERCE, Justice for the Court:
This matter is before the Court en banc on the State of Mississippi’s Combined Petition for Interlocutory Appeal and Motion to Vacate Permanent Injunction. Also before the Court is the Response in Opposition filed by Robert Shuler Smith, et al. In addition, various amicus briefs have been filed and are before the Court.
After due consideration, the Court finds that the Petition for Interlocutory Appeal is well taken and should be granted. The Court also finds that further record preparation and briefing is not needed, and the merits of the petition may be decided at this time. The Court further finds that Cause No. 2013-TS-01241-SCT, which is a direct appeal from the same trial court order, will be decided at this time, without further record preparation or briefing.
On July 12, 2013, a Circuit Judge of the Circuit Court of the First Judicial District of Hinds County, Mississippi, entered an Order Granting Plaintiffs’ Motion for In-junctive Relief. The Circuit Judge found House Bill 2 to be unconstitutionally vague and ordered that House Bill 2 shall not take effect until such time as the Mississippi Legislature reviews, amends, or clarifies the Bill.
This Court has recognized that “a governmental enactment is impermissibly vague where it fails to provide persons of ordinary intelligence a reasonable opportunity to understand what conduct it prohibits.” Mayor & Bd. of Aldermen, City of Clinton v. Welch, 888 So.2d 416, 421 (Miss.2004). We have held that “statutes must clearly warn what conduct is prohibited when evaluated by common understanding and practice, and that a rule is not objectionable merely because it is stated in general terms.” State ex rel. Hood v. Louisville Tire Center, Inc., 55 So.3d 1068, 1072 (Miss.2011).
This Court now finds that the Circuit Judge erred as a matter of law when he found House Bill 2 to be vague and, therefore, unconstitutional. He also erred when he stated that “a reasonable person reading the bill could not discern what the law allows and what it prohibits.” Therefore, the Petition for Interlocutory Appeal is *921granted and rendered, and the Order Granting Plaintiffs’ Motion for Injunctive Relief is vacated.
IT IS THEREFORE ORDERED that the State of Mississippi’s Combined Petition for Interlocutory Appeal and Motion to Vacate Permanent Injunction is hereby granted.
IT IS FURTHER ORDERED that the Order Granting Plaintiffs’ Motion for In-junctive Relief, entered on July 12, 2013, in Cause No. 251-13-595CIV, in the Circuit Court of the First Judicial District of Hinds County, Mississippi, is hereby vacated.
IT IS FURTHER ORDERED that the appeal in Cause No. 2013-TS-01241-SCT is hereby dismissed. Costs of the appeal are assessed to the Appellees.
SO ORDERED.
TO GRANT AND RENDER: ALL JUSTICES.